Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155971                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  In re JERNAGIN/BARNES/MASON/BRIGHT,                                                                                Justices
  Minors.                                                          SC: 155971
                                                                   COA: 335590
                                                                   Oakland CC Family Division:
                                                                    2008-747385-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the May 25, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 7, 2017
           d0705
                                                                              Clerk